Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION
                                         CASE NO.:

  MARIO A. IZAGUIRRE
  and other similarly situated individuals,

          Plaintiff (s),
  v.

  PROJECT V INC.,
  d/b/a BRAVO ELECTRONICS OUTLET
  a/k/a BRAVO ELECTRONICS, INC.,
  SHLOMO VAKNINE, and
  PINI VAKNINE, individually
         Defendants,

  ___________________________________/

                                       COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b)

          COMES NOW the Plaintiff MARIO A. IZAGUIRRE by and through the undersigned

  counsel, and hereby sues Defendants PROJECT V INC., d/b/a BRAVO ELECTRONICS

  OUTLET, a/k/a BRAVO ELECTRONICS, INC., and SHLOMO VAKNINE, and PINI

  VAKNINE individually, and alleges:

                             JURISDICTION VENUES AND PARTIES

       1. This is an action to recover money damages for unpaid minimum, and overtime wages, and

          for retaliation under the laws of the United States. This Court has jurisdiction pursuant to

          the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional

          placement) (“the Act”).

       2. At all times material hereto Plaintiff MARIO A. IZAGUIRRE is a resident of Broward

          County, Florida, within the jurisdiction of this Honorable Court.     Plaintiff is a covered

          employee for purposes of the Act.

                                              Page 1 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 2 of 17



     3. Defendant PROJECT V INC., d/b/a BRAVO ELECTRONICS OUTLET, a/k/a BRAVO

        ELECTRONICS, INC. (hereinafter BRAVO ELECTRONICS) is a Florida corporation,

        having its main place of business in Broward County, Florida, where the Plaintiff worked.

        The Defendants were and are engaged in interstate commerce.

     4. The individual Defendants SHLOMO VAKNINE and PINI VAKNINE are the

        owners/partners/officers and managers of BRAVO ELECTRONICS. The Defendants

        SHLOMO VAKNINE and PINI VAKNINE had operational control of the business and

        they are the employers of Plaintiff within the meaning of 29 U.S.C. § 203(d)].

     5. All the actions raised in this complaint took place in Broward County Florida, within the

        jurisdiction of this Court.

                           ALLEGATIONS COMMON TO ALL COUNTS

     6. Plaintiff MARIO A. IZAGUIRRE brings this collective action for overtime compensation

        and other relief under the Fair Labor Standards Act (FLSA), 29 U.S.C. §201 et seq., on

        behalf of himself and other similarly situated employees of Defendants.

     7. This cause of action is brought by Plaintiff as a collective action to recover from the

        Defendants minimum wages, overtime compensation, liquidated damages, and the costs

        and reasonable attorney’s fees under the provisions of Fair Labor Standards Act, as

        amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of Plaintiff, and all

        other current and former employees similarly situated to Plaintiff (“the asserted class”) and

        who worked in excess of forty (40) hours during one or more weeks on or after May 2017,

        (the “material time”) without being compensated overtime wages pursuant to the FLSA.

     8. Corporate Defendant BRAVO ELECTRONICS is a retail business selling computers,

        audio, visual, communication equipments, and electronic gadgets. The Defendant operates



                                            Page 2 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 3 of 17



        a store at the Sawgrass Mills mall located at 12801 W Sunrise Blvd, Sunrise, Florida,

        33323, where Plaintiff worked.

     9. Defendants BRAVO ELECTRONICS, SHLOMO VAKNINE, and PINI VAKNINE

        employed Plaintiff MARIO A. IZAGUIRRE from approximately January 2010, through

        March 18, 2020, or more than 10 years. However, for FLSA purposes, Plaintiff’s relevant

        period of employment is 115 weeks.

     10. Plaintiff was hired as a full-time inside salesman working in the showroom of BRAVO

        ELECTRONICS located at the Sawgrass Mills mall.

     11. During his time of employment with Defendants, Plaintiff had a mandatory, regular

        schedule, Plaintiff worked 7 days per week, from Monday to Sunday. Plaintiff worked from

        Monday to Saturday from 9:30 AM to 6:00 PM (8.5 hours each day). On Sunday, Plaintiff

        worked from 10:00 AM to 4:00 PM (6 hours). The Plaintiff worked a minimum average of

        57 hours weekly. The Plaintiff did not take bonafide lunch periods.

     12. The Plaintiff was paid on a “commissions only” payment plan, with an established

        commission settlement period of 1 week.

     13. Defendants set a fixed commission of 30% over Plaintiff’s total sales. Plaintiff did not have

        other compensation besides his commissions.

     14. The Plaintiff worked a minimum of 57 hours weekly, he was paid entirely by commissions,

        and he was not paid for overtime hours.

     15. However, during 2018, 2019, and 2020, Plaintiff’s total earned commissions attributed to

        the pay period (1 week) divided by the 57 hours worked, did not exceed one-half times the

        applicable minimum wage for every hour worked in a workweek.




                                             Page 3 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 4 of 17



     16. As a result, the conditions of the exemption have not been met, and Section 7(i) exemption

        is not applicable. The Plaintiff must be paid an overtime premium for all hours worked

        over 40 in a workweek, at the overtime rate of time and one-half his regular rate of pay.

        Plaintiff is owed overtime wages for the years 2018, 2019, and 2020.

     17. In addition, during 11 weeks of 2020, Plaintiff earned commissions for an average of

        $347.91 weekly, which divided by the 57 hours worked in every week resulted in a regular

        rate of $6.11, well below the required minimum wage rate for 2020.

     18. Regardless of the Defendants’ payment plan arrangements, Plaintiff was a commission-

        based inside salesperson, and he was entitled to be paid at least time and one-half the

        minimum wage rate for all hours worked in a week period, as required by the Fair Labor

        Standard Act.

     19. Defendants did not maintain any time-keeping method, but they were able to monitor the

        hours worked by the Plaintiff and other similarly situated individuals. Defendants did not

        keep accurate records of hours worked each workday, hours worked each workweek, and

        earnings and wages paid.

     20. Plaintiff was paid weekly with checks and paystubs that did not show the number of days

        and hours worked, the percentage of commissions paid, etc.

     21. Therefore, Defendants willfully failed to pay Plaintiff for all his overtime hours at the rate

        of time and one-half his regular rate for every hour that he worked in excess of forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

        Defendants also willfully failed to pay Plaintiff minimum wages in violation of the Fair

        Labor Standards Act, 29 U.S.C. §206, et seq.




                                             Page 4 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 5 of 17



     22. Plaintiff did not return to work after the quarantine period established by Broward County,

        (approximately March 18, 2020),

     23. Plaintiff is not in possession of time and payment records. However, the Plaintiff will

        provide a preliminary Statement of Claim based on W-2 forms (Wage and Tax Statement")

        for 2018, and 2019, and also based on 1 paystub dated March 2020, showing Plaintiff’s

        earnings accumulated for 2020. Plaintiff will amend his Statement of Claim, after proper

        discovery.

     24. Plaintiff MARIO A. IZAGUIRRE seeks to recover overtime and minimum wages for the

        relevant period, liquidated damages, and any other relief as allowable by law.

     25. The additional persons who may become Plaintiffs in this action are employees and/or

        former employees of Defendants who are and who were subject to the unlawful payroll

        practices and procedures of Defendants and were not paid minimum or overtime wages at

        the rate of time and one half of their regular rate of pay for all overtime hours worked in

        excess of forty.

                                  COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
              FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

     26. Plaintiff MARIO A. IZAGUIRRE re-adopts every factual allegation as stated in paragraphs

        1-25 above as if set out in full herein.

     27. This action is brought by Plaintiff MARIO A. IZAGUIRRE and those similarly-situated to

        recover from the Employer unpaid overtime compensation, as well as an additional amount

        as liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29

        U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C.

        § 207 (a)(1) states, “No employer shall employ any of his employees… for a workweek



                                             Page 5 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 6 of 17



        longer than 40 hours unless such employee receives compensation for his employment in

        excess of the hours above specified at a rate not less than one and a half times the regular

        rate at which he is employed.”

     28. The employer BRAVO ELECTRONICS was and is engaged in interstate commerce as

        defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant

        is a retailer of electronic audio-visual, and communications equipment. Defendant has

        more than two employees directly and recurrently engaged in interstate commerce. At all

        times pertinent to this Complaint, the Employer/Defendant operates as an organization that

        sells and/or markets its services and/or goods to customers from throughout the United

        States and also provides its services for goods sold and transported from across state lines

        of other states. Employer/Defendant obtains and solicits funds from non-Florida sources,

        accepts funds from non-Florida sources, uses telephonic transmissions going over state

        lines to do its business, transmits funds outside the State of Florida. Upon information and

        belief, the annual gross revenue of the Employer/Defendant was always more than

        $500,000 per annum. Defendant’s business activities involve those to which the Fair Labor

        Standards Act applies. Therefore, there is enterprise coverage

     29. Plaintiff was employed by an enterprise engaged in interstate commerce and through his

        daily activities, Plaintiff and other employees similarly situated regularly and recurrently

        participated directly in interstate business, by handling goods and materials that were

        moved across State lines at any time in the course of business, and by completing credit

        card transactions. Therefore, there is individual coverage.

     30. Defendants BRAVO ELECTRONICS, SHLOMO VAKNINE, and PINI VAKNINE

        employed Plaintiff MARIO A. IZAGUIRRE from approximately January 2010, through



                                           Page 6 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 7 of 17



        March 18, 2020, or more than 10 years. However, for FLSA purposes, Plaintiff’s relevant

        period of employment is 115 weeks.

     31. Plaintiff was hired as a full-time inside salesman working in the showroom of BRAVO

        ELECTRONICS located at the Sawgrass Mills mall.

     32. During his time of employment with Defendants, Plaintiff had a mandatory, regular

        schedule, Plaintiff worked 7 days per week a minimum average of 57 hours weekly. The

        Plaintiff did not take bonafide lunch periods.

     33. The Plaintiff was paid on a “commissions only” payment plan, with an established

        commission settlement period of 1 week.

     34. Defendants set a fixed commission of 30% over Plaintiff’s total sales. Plaintiff did not have

        other compensation besides his commissions.

     35. During 2018, 2019, and 2020, Plaintiff’s total earned commissions attributed to the pay

        period (1 week) divided by the 57 hours worked, did not exceed one-half times the

        applicable minimum wage for every hour worked in a workweek.

     36. As a result, the conditions of the exemption have not been met, and Section 7(i) exemption

        is not applicable. The Plaintiff must be paid an overtime premium for all hours worked

        over 40 in a workweek, at the overtime rate of time and one-half his regular rate of pay.

        Plaintiff is owed overtime wages for the years 2018, 2019, and 2020.

     37. Defendants did not maintain any time-keeping method, but they were able to monitor the

        hours worked by the Plaintiff and other similarly situated individuals. Defendants did not

        keep accurate records of hours worked each workday, hours worked each workweek, and

        earnings and wages paid.




                                             Page 7 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 8 of 17



     38. Therefore, Defendants willfully failed to pay Plaintiff for all his overtime hours at the rate

        of time and one-half his regular rate for every hour that he worked in excess of forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     39. Plaintiff was paid weekly with checks and paystubs that did not show the number of days

        and hours worked, the percentage of commissions paid, etc.

     40. The records, if any, concerning the number of hours, worked by Plaintiff and all other

        employees, and the compensation actually paid to such employees should be in the

        possession and custody of Defendants. Nevertheless, upon information and belief,

        Defendants did not keep any time-keeping method and did not maintain accurate records.

     41. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     42. Upon information and belief, Defendants never posted any notice, as required by the Fair

        Labor Standards Act and Federal Law, to inform employees of their Federal rights to

        overtime and minimum wage payments.

     43. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

     44. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

        the filing of this complaint, the Plaintiff’s good faith estimate of unpaid wages are as

        follows:

        *Please note that these amounts are based on a preliminary calculation and that these
         figures could be subject to modification as discovery could dictate.
        *Florida's minimum wage is higher than the federal minimum wage. As per FLSA
         regulations, the higher minimum wage applies.


            a. Total amount of alleged unpaid wages:

                Twenty-Nine Thousand Two Hundred Seventy-Four Dollars and 68/100
                ($29,274.68)

            b. Calculation of such wages:

                                             Page 8 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 9 of 17



               Total period of employment: More than 10 years
               Total relevant weeks: 115
               Total Number of hours worked: 57 hours weekly
               Total number of unpaid O/T hours: 17 hours weekly.

               1.- Unpaid Overtime 2018 = 52 weeks

               Total relevant weeks of employment: 52 weeks
               Total hours worked: 57 hours weekly
               Unpaid O/T hours: 17 hours weekly
               W-2 form: 34,101.20:52 weeks= $655.80 weekly: 57 hours weekly=$11.51
               Regular rate: $11.51 x 1.5=$17.27 O/T rate

               O/T rate $17.27 x 17 hours=$293.59 weekly x 52 weeks=$15,266.68

               2.- Unpaid Overtime 2019 = 52 weeks

               Total relevant weeks of employment: 52 weeks
               Total hours worked: 57 hours weekly
               Unpaid O/T hours: 17 hours weekly
               W-2 form: 25,927.20:52 weeks= $498.60 weekly:57 hours weekly=$8.75
               Regular rate: $8.75 x 1.5= $13.13 O/T rate

               O/T rate $13.13 x 17 hours=$223.21 weekly x 52 weeks= $11,606.92

               3.- Unpaid Overtime 2020 = 11 weeks

               Total relevant weeks of employment: 11 weeks
               Total hours worked: 57 hours weekly
               Unpaid O/T hours: 17 hours weekly
               Earnings 2020: 3,827.00:11 weeks= $347.91 weekly:57 hours weekly=$6.11
               FL Minimum wage 2020 $8.56 x 1.5=$12.84 O/T rate

                O/T rate $12.84 x 17 hours=$218.28 weekly x 11 weeks=$2,401.08

                Total #1, #2 and #3= $29,274.68

            c. Nature of wages (e.g. overtime or straight time):

              This amount represents the unpaid overtime.

     45. At all times material hereto, the Employers/Defendants failed to comply with Title 29

        U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those

        similarly-situated performed services and worked in excess of the maximum hours

                                           Page 9 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 10 of 17



        provided by the Act but no provision was made by the Defendants to properly pay them at

        the rate of time and one half for all hours worked in excess of forty hours (40) per

        workweek as provided in said Act.

     46. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remain

        owing Plaintiff and those similarly-situated these overtime wages since the commencement

        of Plaintiff’s and those similarly-situated employee’s employment with Defendants as set

        forth above, and Plaintiff and those similarly-situated are entitled to recover double

        damages.

     47. At the times mentioned, individual Defendants SHLOMO VAKNINE and PINI

        VAKNINE were the owners/officers and managers of Defendant Corporation BRAVO

        ELECTRONICS. Individual Defendants SHLOMO VAKNINE and PINI VAKNINE

        were the employers of Plaintiff and others similarly situated, within the meaning of Section

        3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, these individual

        Defendants acted directly in the interest of BRAVO ELECTRONICS in relation to its

        employees including Plaintiff and others similarly situated. Individual Defendants

        SHLOMO VAKNINE and PINI VAKNINE had total financial and operational control of

        the Corporation, determining Plaintiff’s employment terms and conditions of employment

        and they are jointly and severally liable for Plaintiff’s damages

     48. Defendants BRAVO ELECTRONICS, SHLOMO VAKNINE, and PINI VAKNINE

        willfully and intentionally refused to pay Plaintiff overtime wages as required by the law

        of the United States and remain owing Plaintiff these overtime wages since the

        commencement of Plaintiff’s employment, as set forth above.



                                           Page 10 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 11 of 17



      49. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

          this action and is obligated to pay a reasonable attorneys’ fee.

                                          PRAYER FOR RELIEF

  WHEREFORE, Plaintiff MARIO A. IZAGUIRRE and those similarly situated respectfully

  requests that this Honorable Court:

          A. Enter judgment for Plaintiff and others similarly situated and against the Defendants

              BRAVO ELECTRONICS, SHLOMO VAKNINE, and PINI VAKNINE based on

              Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;

              and

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

              compensation for hours worked more than forty weekly, with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just and/or

              available pursuant to Federal Law.

                                            JURY DEMAND

  Plaintiff MARIO A. IZAGUIRRE and those similarly situated demand trial by a jury of all issues

  triable as of right by a jury.

                                 COUNT II:
      F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION: FAILURE TO
                 PAY MINIMUM WAGE; AGAINST ALL DEFENDANTSS

      50. Plaintiff re-adopts every factual allegation as stated in paragraphs 1-25 of this complaint

          as if set out in full herein.




                                             Page 11 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 12 of 17



     51. The employer BRAVO ELECTRONICS was and is engaged in interstate commerce as

        defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant

        is a retailer of electronic audio-visual, and communications equipment. Defendant has

        more than two employees directly and recurrently engaged in interstate commerce. At all

        times pertinent to this Complaint, the Employer/Defendant operates as an organization that

        sells and/or markets its services and/or goods to customers from throughout the United

        States and also provides its services for goods sold and transported from across state lines

        of other states. Employer/Defendant obtains and solicits funds from non-Florida sources,

        accepts funds from non-Florida sources, uses telephonic transmissions going over state

        lines to do its business, transmits funds outside the State of Florida. Upon information and

        belief, the annual gross revenue of the Employer/Defendant was always more than

        $500,000 per annum. Defendant’s business activities involve those to which the Fair Labor

        Standards Act applies. Therefore, there is enterprise coverage

     52. Plaintiff was employed by an enterprise engaged in interstate commerce and through his

        daily activities, Plaintiff and other employees similarly situated regularly and recurrently

        participated directly in interstate business, by handling goods and materials that were

        moved across State lines at any time in the course of business, and by completing credit

        card transactions. Therefore, there is individual coverage.

     53. This action is brought by the Plaintiff to recover from the Employer unpaid minimum

        wages, as well as an additional amount as liquidated damages, costs, and reasonable

        attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically under the

        provisions of 29 U.S.C. §206. U.S.C. §206 states “Every employer shall pay to each of his

        employees who in any workweek is engaged in commerce or in the production of goods



                                           Page 12 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 13 of 17



        for commerce, or is employed in an enterprise engaged in commerce or in the production

        of goods for commerce, wages at the following rates:

         (1) except as otherwise provided in this section, not less than—

                (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

                (B) $6.55 an hour, beginning 12 months after that 60th day; and

                (C) $7.25 an hour, beginning 24 months after that 60th day.

     54. Defendants BRAVO ELECTRONICS, SHLOMO VAKNINE, and PINI VAKNINE

        employed Plaintiff MARIO A. IZAGUIRRE from approximately January 2010, through

        March 18, 2020, or more than 10 years. However, for FLSA purposes, Plaintiff’s relevant

        period of employment is 115 weeks.

     55. Plaintiff was hired as a full-time inside salesman working in the showroom of BRAVO

        ELECTRONICS located at the Sawgrass Mills mall.

     56. During his time of employment with Defendants, Plaintiff had a mandatory, regular

        schedule, Plaintiff worked 7 days per week a minimum average of 57 hours weekly. The

        Plaintiff did not take bonafide lunch periods.

     57. The Plaintiff was paid on a “commissions only” payment plan, with an established

        commission settlement period of 1 week.

     58. Defendants set a fixed commission of 30% over Plaintiff’s total sales. Plaintiff did not have

        other compensation besides his commissions.

     59. However, during 11 weeks of 2020, Plaintiff earned a weekly average of $347.91 of

        commissions, which divided by the 57 hours worked in every week resulted in a regular

        rate of $6.11, well below the required minimum wage rate for 2020.




                                            Page 13 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 14 of 17



     60. There is a substantial number of hours that were not compensated at the minimum wage

        rate as established by the FLSA.

     61. Regardless of the Defendants’ payment plan arrangements, Plaintiff was a commission-

        based inside salesperson, and he was entitled to be paid at least the minimum wage rate for

        regular hours worked in a week period, as required by the Fair Labor Standard Act.

     62. Defendants did not maintain any time-keeping method, but they were able to monitor the

        hours worked by the Plaintiff and other similarly situated individuals. Defendants did not

        keep accurate records of hours worked each workday, hours worked each workweek, and

        earnings and wages paid.

     63. Plaintiff was paid weekly with checks and paystubs that did not show the number of days

        and hours worked, the percentage of commissions paid, etc.

     64. Therefore, Defendants willfully failed to pay Plaintiff minimum wages in violation of the

        Fair Labor Standards Act, 29 U.S.C. §206, et seq.

     65. The records, if any, concerning the number of hours worked by Plaintiff and all other

        employees, and the compensation actually paid to such employees should be in the

        possession and custody of Defendants. However, upon information and belief, Defendants

        did not maintain accurate and complete time records of hours worked by the Plaintiff and

        other similarly situated individuals

     66. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     67. Upon information and belief, Defendants never posted any notice, as required by the Fair

        Labor Standards Act and Federal Law, to inform employees of their Federal rights to

        overtime and minimum wage payments.

     68. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.



                                           Page 14 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 15 of 17



     69. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time

        of the filing of this complaint, the Plaintiff’s good faith estimate of unpaid wages are as

        follows:

        *Please note that these amounts are based on a preliminary calculation and that these
         figures could be subject to modification as discovery could dictate.
         Florida's minimum wage in 2020 is $8.56, which is higher than the federal minimum wage.
         As per FLSA regulations, the higher minimum wage applies.

            a. Total amount of alleged unpaid wages:

               One Thousand Seventy-Eight Dollars and 00/100 ($1,078.00)

            b. Calculation of such wages:

               Total relevant weeks: 11 weeks in 2020
               Total hours worked: 57 hours per week
               Wage rate paid: $6.11
               Florida minimum wage 2020: $8.56 an hour-$6.11 rate paid=$2.45 difference

                Min. wage difference $2.45 x 40 hours= $98.00 weekly x 11 weeks=$1,078.00

            c. Nature of wages:

               This amount represents unpaid minimum wages at Florida rate.

     70. The Defendants unlawfully failed to pay minimum wages to Plaintiff. Plaintiff seeks to

        recover for minimum wage violations accumulated during his relevant time of

        employment.

     71. The Defendants knew and/or showed reckless disregard of the provisions of the Act

        concerning the payment of minimum wages as required by the Fair Labor Standards Act

        and remain owing Plaintiff these minimum wages.

     72. At the times mentioned, individual Defendants SHLOMO VAKNINE and PINI

        VAKNINE were the owners/officers and managers of Defendant Corporation BRAVO

        ELECTRONICS. Individual Defendants SHLOMO VAKNINE and PINI VAKNINE



                                           Page 15 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 16 of 17



        were the employers of Plaintiff and others similarly situated within the meaning of Section

        3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, these individual

        Defendants acted directly in the interest of BRAVO ELECTRONICS in relation to its

        employees including Plaintiff and others similarly situated. Individual Defendants

        SHLOMO VAKNINE and PINI VAKNINE had total financial and operational control of

        the Corporation, determining Plaintiff’s employment terms and conditions of employment

        and they are jointly and severally liable for Plaintiff’s damages

     73. Defendants BRAVO ELECTRONICS, SHLOMO VAKNINE, and PINI VAKNINE

        willfully and intentionally refused to pay Plaintiff minimum wages as required by the law

        of the United States, and remain owing Plaintiff these minimum wages as set forth above.

     74. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

        action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

  WHEREFORE, Plaintiff MARIO A. IZAGUIRRE respectfully requests that this Honorable Court:

        A. Enter judgment for Plaintiff and against the Defendants BRAVO ELECTRONICS,

           SHLOMO VAKNINE, and PINI VAKNINE based on Defendants’ willful violations of

           the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations;

           and

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

           wages, with interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just and/or



                                           Page 16 of 17
Case 0:20-cv-61210-RKA Document 1 Entered on FLSD Docket 06/19/2020 Page 17 of 17



             available pursuant to Federal Law.

                                         JURY DEMAND

  Plaintiff MARIO A. IZAGUIRRE and those similarly situated demand trial by a jury of all issues

  triable as of right by a jury.

  DATED: June 19, 2020

                                                  Respectfully submitted,


                                                  By: _/s/ Zandro E. Palma____
                                                  ZANDRO E. PALMA, P.A.
                                                  Florida Bar No.: 0024031
                                                  9100 S. Dadeland Blvd.
                                                  Suite 1500
                                                  Miami, FL 33156
                                                  Telephone: (305) 446-1500
                                                  Facsimile: (305) 446-1502
                                                  zep@thepalmalawgroup.com
                                                  Attorney for Plaintiff




                                           Page 17 of 17
